DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 2/23/2022.  
Claims 1, 12 and 13 have been amended.  Claims 9 and 21 have been canceled.  

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “Li uses bootstrap eSIMs that are pre-configured for a particular MNO that serves as a provisioning profile that can be used by the mobile device.  This is different from a plurality of bootstrap profiles configured with a device” (Page 10), the Examiner respectfully disagrees.  
The Examiner simply does not understand the Applicant’s argument.  Li teaches “at least two bootstrap eSIMs” are stored on the secure element and configured for selection/use.  (Li Page 1 [0006])  The Examiner views this to be equivalent to “a plurality of bootstrap profiles configured with a device”.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “allocate IMSI from a range of IMSIs to the bootstrap profile of the device in a dynamic fashion” [Page 11]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regardless of Applicant’s argument regarding claim language not found in the claims, the claim limitation states: “allocating at least one first international mobile subscriber identifier (IMSI) from a range of IMSIs to the first bootstrap profile”.  This is exactly what is taught within Bruner as explained below.     
Bruner teaches multiple embodiments with regard to how an IMSI is selected from a range of IMSIs to the bootstrap profile.  Bruner teaches that “an assumption that provisioning profiles are defined to be profiles that have an IMSI within a predetermined range. In one embodiment, the range is fixed by what is on the cards, and the AuC need not have any knowledge of the IMSIs and treats them as a normal (IMSI, secret key) pair. In another embodiment, the range may be a static convention; devices and an MNO assume the same range.”  (Page 4 [0037])  
Bruner teaches an additional embodiment where “The range might also be dynamically adapted by the MNO in response to conditions such as collision rates, rollover for security reasons, etc.”  (Page 4 [0037])  The Examiner views both embodiments as meeting the Applicant’s argument of an allocat[ing] IMSI from a range of IMSIs to the bootstrap profile of the device in a dynamic fashion, with the latter originating from the MNO (i.e. a server).  
Additionally, Bruner teaches that “an IMSI is selected from the predetermined range, perhaps randomly or per methods discussed above for selecting a profile. For example, if the predefined range spans 1,000 consecutive IMSIs, a random number from 1 to 1,000 is generated and added to a base IMSI value.”  (Page 4 [0038])  The Examiner also views this as meeting “allocate IMSI from a range of IMSIs to the bootstrap profile of the device in a dynamic fashion”. 
As to the Applicant’s arguments regarding claims 7, 11, 19 and 23, the Examiner’s rejection of those claims in maintained in view of the further explanation above.  

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 12-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US-2016/0246611 hereinafter, Li) in view of Bruner et al. (US-2016/0174069 hereinafter, Bruner).
	Regarding claim 1, Li teaches a method for initializing an electronic subscriber identity module (SIM) (Abstract), comprising:
	selecting a first bootstrap profile (Fig. 3 [210-1]) out of a plurality of bootstrap profiles (Fig. 3 [210-2]) configured with a device; (Fig. 4 [404] and Page 3 [0030])
	activating the first bootstrap profile; (Fig. 3 [Device at First Location], Fig. 4 [406, Yes and 408], Page 3 [0030], Fig. 5 [508] and Page 6 [0055])
	attempting to connect to a first cellular network through an IMSI; (Page 4 [0041], Fig. 5 [510 & 518] and Pages 6-7 [0061])
	responsive to an inability to connect208 is out-of-service, the user of the mobile device 102 can be prompted to select a different subscriber eSIM 208”),
	selecting a second bootstrap profile to connect to the cellular network through an allocated at least one second IMSI; (Fig. 4 [404] and Page 6 [0055])
activating the second bootstrap profile; (Fig. 4 [406] and Page 6 [0055-0056] “As a result of the change in location, the selection agent deselects the first bootstrap eSIM 210-1 and selects the second bootstrap eSIM 210-2 for activation”)
attempting to connect to the cellular network through the allocated at least one second IMSI; (Page 4 [0041], Fig. 5 [510 & 518] and Pages 6-7 [0060-0061])
	upon successful connection to the cellular network through either the first IMSI or second IMSI (Fig. 5 [518]):
		receiving an over-the-air (OTA) message, the OTA message includes a new profile selected by a central server; (Page 3 [0025-0026] “the user device will be allowed to download a subscriber eSIM”, Claims 3 and 4)
		loading the new profile onto the device; (Page 3 [0026] “The user device can then make a local call using the downloaded subscriber eSIM and avoid roaming charges”) and
		updating the device with a new permanent IMSI; (Page 3 [0026] and Page 4 [0038] “the secure element 108 can be configured to store an eSIM for each MNO 114 to which mobile device 102 is subscribed. Each eSIM (also referred to herein as “subscriber eSIM”) includes an International Mobile Subscriber Identity (IMSI) number that identifies a subscriber to the respective MNO's network and credentials used to authenticate the subscriber for purposes of granting access to the MNO network and its services.”) and
	establishing a connection with a central server when the device is connected to the first cellular network; (Page 5 [0047])
	Li differs from the claimed invention by not explicitly reciting allocating at least one first international mobile subscriber identities (IMSI) from a range of IMSIs to the first bootstrap profile.  
In an analogous art, Bruner teaches a method and system for subscriber identification module pooling of provisioning profiles (Abstract) that includes:
allocating at least one first IMSI from a range of IMSIs to a first bootstrap profile.  (Page 4 [0037] “an assumption that provisioning profiles are defined to be profiles that have an IMSI within a predetermined range. In one embodiment, the range is fixed by what is on the cards, and the AuC need not have any knowledge of the IMSIs and treats them as a normal (IMSI, secret key) pair. In another embodiment, the range may be a static convention; devices and an MNO assume the same range.  The range might also be dynamically adapted by the MNO in response to conditions such as collision rates, rollover for security reasons, etc” and Page 4 [0038] “an IMSI is selected from the predetermined range, perhaps randomly or per methods discussed above for selecting a profile. For example, if the predefined range spans 1,000 consecutive IMSIs, a random number from 1 to 1,000 is generated and added to a base IMSI value.”) 
	Bruner additionally teaches receiving an over-the-air (OTA) message (Bruner Fig. 3 [136]), wherein the OTA message includes a new profile selected by the central server (Bruner Page 3 [0035] and Fig. 6 [164]), wherein the new profile is loaded onto the device, and the device is updated with at least new permanent IMSI number.  (Bruner Page 3 [0035])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Li after modifying it to incorporate the ability to have profiles with a range of IMSIs of Bruner since it enables the MNO to avoid storing unique, waiting-to-be-activated profiles for every respective cellular device to be sold on any MNO (Bruner Page 1 [0003]) and instead increases efficiency by enables the MNO to treat the IMSIs as normal.  (Bruner Page 4 [0037])
	Regarding claim 2, Li in view of Bruner teaches selecting a second bootstrap profile (Li Fig. 3 [210-2]) out of a plurality of bootstrap profiles configured with a device (Li Fig. 3 [210-1 & 210-2]); 
allocating at least one second IMSI from the range of the IMSIs to the second bootstrap profile; (Bruner Fig. 3 [130] and Page [0030-0033])
	activating the second bootstrap profile; (Li Fig. 3 [Device at Second Location])
	attempting to connect to a second cellular network through the allocated second IMSI; (Li Page 4 [0041], Fig. 5 [510 & 518] and Pages 6-7 [0061]) and 
	establishing a connection with the central server when the device is connected to the second cellular network.  (Li Page 5 [0047])
	Regarding claim 3, Li in view of Bruner teaches wherein the second cellular network is different than the first cellular network.  (Li Page 1 [0006] and Bruner Page 3 [0030])
	Regarding claim 4, Li in view of Bruner teaches wherein each of the first cellular network and the second cellular network is any of: a global system for mobile communications (GSM) network, a long-term evolution (LTE) network, a 3G network and a 5G network.  (Li Page 3 [0032] and Bruner Page 5 Claim 2)
	Regarding claim 5, Li in view of Bruner teaches wherein a number of IMSIs allocated to the first bootstrap profile is different from a number of IMSIs allocated to the second bootstrap profile.  (Bruner Page 3 [0031] and Page 4 [0037] i.e. the range can be adapted as needed)
	Regarding claim 6, Li in view of Bruner teaches wherein the number of IMSIs is an integer number greater than 1.  (Bruner Page 3 [0031])
	Regarding claim 8, Li in view of Bruner teaches wherein each selected profile out of the plurality of profiles includes parameters allowing connection between the device and a respective cellular network.  (Li Page 1 [0003] and Bruner Page 2 [0018])
	Regarding claim 10, Li in view of Bruner teaches wherein the new permanent IMSI number is selected based on at least optimal cost and network connectivity.  (Li Page 3 [0028])
	Regarding claims 12 and 13, the limitations of claims 12 and 13 are rejected as being the same reasons set forth above in claim 1.  Additional structure can be seen in Li Fig. 1 [104, 106 and 108].  
	Regarding claims 14-18, the limitations of claims 14-18 are rejected as being the same reasons set forth above in claims 2-6.  
	Regarding claims 20 and 22, the limitations of claims 20 and 22 are rejected as being the same reasons set forth above in claims 8 and 10.  
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bruner as applied to claims 1 and 13 above, and further in view of Anslot et al. (US-2015/0304836).
	Regarding claims 7 and 19, Li in view of Bruner teaches the limitations of claims 1 and 13 above, but differs from the claimed invention by not explicitly reciting checking if an international mobile equipment identity (IMEI) number of the device is part of a range of IMEI numbers; and sending an error message when the IMEI number of the device is not part of the range of IMEI numbers.  
	In an analogous art, Anslot teaches a method and system for providing communication services to roaming wireless devices (Abstract) that includes checking if an international mobile equipment identity (IMEI) number of the device is part of a range of IMEI numbers; (Page 4 [0073]) and
	sending an error message when the IMEI number of the device is not part of the range of IMEI numbers.  (Page 2 [0031-0032], Page 8 [0161-0162] and Fig. 3 [110])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Li in view of Bruner after modifying it to incorporate the ability to check the IMEI is part of a range of IMEI numbers of Anslot since it enhances security by matching the identifier with known identifiers.  (Anslot Page 8 [0162])
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bruner as applied to claims 1 and 13 above, and further in view of Xu et al. (US-2018/0376325 hereinafter, Xu).
	Regarding claims 11 and 23, Li in view of Bruner teaches the limitations of claims 1 and 13 above, but differs from the claimed invention by not explicitly reciting wherein the device is an IoT device.  
	In an analogous art, Xu teaches a method and system for provisioning IMSIs (Abstract and Page 1 [0004]) for IoT devices.  (Pages 1-2 [0004-0009])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Li in view of Bruner after modifying it to incorporate the ability to support IoT devices of Xu since IoT devices can benefit by having their data traffic restricted to specific networks, which can be recognized by the IMSI/profile.  (Xu Page 2 [0009])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2019/0028884 to Namiranian regarding changing eSIM profiles that contain different IMSIs

US-2020/0351653 to Khan regarding remotely provisioning user equipment with a SIM profile and a permanent IMSI.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646